Citation Nr: 0430596	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  96-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the veteran's service connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted the veteran's claim of 
entitlement to service connection for a left knee disorder 
and assigned a 10 percent disability evaluation effective May 
17, 1993.  The veteran disagreed with the evaluation assigned 
and the issue was properly developed for appeal.  Thereafter, 
in an April 1995 rating decision, the disability evaluation 
for the veteran's service-connected disorder was increased to 
20 percent disabling.  The veteran continued his appeal.

In September 2000, the Board remanded this matter for further 
development and adjudication.  As conceded by the service 
representative, the RO attempted, with limited success, to 
comply with the remand instructions.  The case is once again 
before the Board.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for his 
left knee condition, the Board has framed this issue as shown 
on the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When this matter was previously before the Board, the Board 
noted that the veteran, during a July 2000 hearing before the 
undersigned Veterans Law Judge, raised a claim seeking 
secondary service connection for a right knee disorder.  This 
matter was referred to the RO for appropriate action.  In 
June 2002, the RO considered and denied the veteran's claim, 
finding that new and material evidence was not presented to 
reopen a claim of service connection for a right knee 
condition.  The veteran did not appeal this determination.  
Accordingly, this issue is not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

For the reasons set forth below, the veteran's claim of 
entitlement to service connection for a left knee condition 
must again be remanded for further development and 
adjudication.

As a preliminary matter, the Board notes that subsequent to 
the date the veteran filed his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This 
liberalizing law is applicable to the appellant's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c) 
(2003).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claim, or what VA would do 
pursuant to the VCAA to assist him with respect to this 
claim.  The Board therefore finds that the RO should inform 
the appellant and his representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Graves v. Brown, 8 Vet. 
App. 522 (1995).  Accordingly, this case must be remanded and 
on remand, the RO must send the veteran a letter advising him 
of which portion of the evidence he is to provide, which 
part, if any, the RO will attempt to obtain on his behalf, 
and a request that the veteran provide any evidence in his 
possession that pertains to his claim.  

In addition, the Board notes that the veteran was scheduled 
for a VA examination in April 2003 in connection with his 
claim.  The record indicates that the veteran did not report 
for this examination as scheduled, although notified of the 
time and place of the examination.  Such examination would be 
beneficial in providing current evidence of the extent of 
disability associated with the left knee disorder.  However, 
in view of his previous failure to report, another 
examination should not be scheduled unless the veteran 
expresses a willingness to report for same.   

In any event, in view of the necessity to remand this case 
for compliance with the VCAA, the RO should ensure that all 
of the relevant records have been obtained.  In this regard, 
the Board notes that the veteran has been treated at the Long 
Beach, California, VA Medical Center.  On remand therefore, 
the RO should update the veteran's medical records and 
request records from the Long Beach VA Medical Center dated 
after December 2002.  In this regard, the Board notes that 
any treatment that the veteran may have received or is 
currently receiving for his condition at a VA facility would 
be relevant to his claim.  The Board also notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate his claim for an initial 
rating in excess of 20 percent for a left 
knee condition.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his left knee.  This should 
specifically include examination and 
treatment records of the Long Beach VA 
Medical Center dated after December 2002.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The veteran should be contacted in 
order to determine whether he is willing 
to report for VA examination.  In the 
event that he is, and after associating 
all outstanding records with the claims 
folder pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and severity of the 
veteran's left knee disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  In addition, the RO 
should advise the veteran that the 
examination requested in this remand is 
deemed necessary to evaluate his claim 
and that his failure, without good cause, 
to report for scheduled examination could 
have a negative impact on his claims.  
See 38 C.F.R. § 3.655.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  In addition, 
the examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his knees 
(to include with use or upon activity) as 
a result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both flexion 
and extension.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim.  In evaluating the 
nature and severity of the veteran's left 
knee claim, the RO should specifically 
consider VAOPGCPREC 9-2004.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




